Martin, J.,
delivered the opinion of the court. JT he plaintiffs complain of the judg-*665¿'iient of the court of probates, which did not allow to the w ife the whole personal estate of the testatrix, . ■ ■■ ■■■■
So, a bequest of 4 $1000, my moveable estate, plate jewels^ will not entitle the legatee to all the moveable or personal estate.
The legacy under which the claim arises, is in a will, in the French language, and the expressions used are, “ la somme de $1000, tout ce qui cornposera mon mobilier, bijoux et ar* genterief’ literally, a sum of $1000, every thing that shall constitute my moveable effects, jewels and plate.
The judge restrained the word mobilier to household furniture. There is perhaps no expression in the English language that presents the meaning which the word mobilier has in the French language, than moveable effects.
Either, absiraetedly taken, includes all the personal estate, as contra-distinguished from the real; the moveable from the immoveable. But, a testator's meaning must he taken from all what he has written; not from any single and detached word.
In the present case, it is impossible to conclude that the testatrix meant, under the expressions mon mobilier, to bequeath her money, jewels and plate: for site begins by bequeathing 81000. then .her jewoK then her plate. .
Trabuc for the plaintiffs, Moreau and Canonge for the defendants.
Were the words taken literally, the legatee would be entitled to all the personal, estate, including money and debts, and a thousand dollars, to be raised out of the real.
The French language, under the word mobilier, includes something more than of meu-bles meublans, literally the household furniture; but our Code does not recognise any other distinction than that made by the court of probates; which we think correct Civil Code, 464—472.
It is therefore ordered, adjudged, and decreed, that the judgment be affirmed, with costs.